DETAILED ACTION

Claims 1-20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/873,722 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim patentably indistinct inventions and the claimed invention and the patent were commonly owned.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
by the hardware controller via a first communication network, a plurality of warranty information respectively associated with the plurality of devices: updating, by one or more processors, an inventory list associated with the property to include the plurality of warranty information, the inventory list including the plurality of devices: determining, by the one or more processors, that a warranty corresponding to a first device of the plurality of devices included in the inventory list is about to expire: and transmitting, to a customer having the insurance policy via a second communication network, a notification indicating that the warranty corresponding to the first device is about to expire to facilitate prompting the customer to take corrective action prior to warranty expiration. The limitations of receiving the plurality of warranty information stored at the respective device covered by the respective warranty with the plurality of devices and updating an inventory list associated with the property to include the plurality of warranty information are processes that, under its broadest reasonable interpretation, covers performance of the limitation in commercial or legal interactions and/or managing computer iterations but for the recitation of generic computer components.  Except for the “by the hardware controller” and “by the one or more processors” the context of the claims encompasses collecting warranty (agreement) information and updating a list with the warranty information.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The problem according to the instant Specification (paragraph 0026) relates to a difficulty in assessing or identifying connected components or devices that may be included in a property insurance 7ATTORNEY DOCKET NO. 32060/49397policy, and determining whether they are covered by warranties and/or compliant with building code requirements. This is particularly apparent when certain components are not detected by a policyholder or disclosed to an insurance provider. The resulting property insurance policy, therefore, is often inaccurate. In conventional circumstances, the policyholder or an agent of the insurance provider may be required to manually record the components and any corresponding information relevant to the insurance provider in an attempt to compile an accurate listing of components. As a result, these components may stop complying with building code requirements and/or lose warranty coverage without the policyholder and/or insurance provider ever finding out.   It is unclear from the instant Specification and claims how the solution of only identifying connected components/devices can overcome inaccuracies in a property insurance policy since non-connected devices would need to be manually recorded anyway.  The additional element of the hardware controller in the detecting, receiving and updating steps is recited at a high-generality amounting to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the exception using generic computer components cannot provide an inventive concept.  
The dependent claims are only further narrowing the abstract idea.  Therefore, the claims are not patent eligible.
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant mentions the Ex parte Fanara PTAB decision.  However, a PTAB decision does not represent Office policy.
Applicant argues “the present claims recite specific improvements in solving the technical problem of assessing and identifying warranty expiration of one or more devices.”  The instant Specification discloses that the problem that is being addresses is in insurance processing. See paragraph 0026.  Problems with insurance processing is not a technical problem.
Applicant mentions the Trading Technologies Inc. decision.  In Trading Technologies v CQG, the court found that these patents are directed to improvements in existing graphical user interface devices that have no “pre-electronic trading analog,” and recite more than “‘setting, displaying, and selecting’ data or information that is visible on the [graphical user interface] device.”  Id. The court identified the static price index as an inventive concept that allows traders to more efficiently and accurately place trades using this electronic trading system.  The court distinguished this system from the routine or conventional use of computers or the Internet, and concluded that the specific structure and concordant functionality of the graphical user interface are removed from abstract ideas, as compared to conventional computer implementations of known procedures.  Ineligible claims generally lack steps or limitations specific to solution of a problem, or improvement in the functioning of technology.  The graphical user interface of Trading Technologies imparts a specific functionality to a trading system directed to a specific implementation of a solution to a problem in the software arts.  The instant claims do not improve the way computers operate.  
Applicant mentions the McRo decision.  In the MICRO, Inc. v. Bandai Namco Games America et al. case the invention uses rules to automatically set a keyframe at the correct point to depict more realistic speech, achieving results similar to those previously achieved manually by animators.  “The claims themselves set out meaningful requirements for the first set of rules: they ‘define[] a morph weight set stream as a function of phoneme sequence and times associated with said phoneme sequence.’” J.A. 4171 (Dist. Ct. Claim Construction Op. 16) (quoting ’567 patent, cl. 1). They further require “applying said first set of rules to each sub-sequence . . . of timed phonemes.” Id. The specific, claimed features of these rules allow for the improvement realized by the invention.  As the specification confirms, the claimed improvement here is allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that previously could only be produced by human animators.  Therefore, there is a specific improvement to technology not to a specific business process (abstract).  In the instant invention there is no specific improvement to any technology.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMICA L NORMAN/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        

SAMICA L. NORMAN
Primary Examiner
Art Unit 3697